Citation Nr: 1743605	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection intervertebral disc syndrome and degenerative disc disease of the lumbar spine claimed as low back pain.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy, and, if so whether service connection is warranted.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1969 and on active duty training from March 1964 to August 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2017 letter, the Veteran requested to withdraw his request for a RO hearing. Therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704 (e) (2016).

The issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a final decision dated in August 2008, the RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy. 

2. Evidence added to the record since the final August 2008 decision is not cumulative or redundant of the evidence of the record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy. 

3. The probative and competent evidence of record demonstrates that intervertebral disc syndrome and degenerative disc disease of the lumbar spine disability were not manifested in-service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the issuance of a final August 2008 decision; the criteria for reopening the claim for service connection for peripheral neuropathy are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for entitlement to service connection for intervertebral disc syndrome and degenerative disc disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A letter from the RO in 2012 provided notice of the evidence required to substantiate the claim for service connection for a back disability. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post-service treatment records. 

In addition, the Veteran underwent a VA contract back examination in August 2013. 

Accordingly, the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for peripheral neuropathy.

An August 2008 rating decision denied the Veteran's claim for service connection for peripheral neuropathy because the RO found that although the Veteran served in Vietnam and exposure to herbicides was conceded, the Veteran's peripheral neuropathy did not manifest to a compensable degree within one year of service and there was no nexus between the Veteran's peripheral neuropathy and Agent Orange exposure. The Veteran did not appeal, and new and material evidence was not received within the following one year period; thus the rating decision is final.  

Since August 2008, new evidence has been added to the claims file. In August 2016, the Veteran submitted a statement in which he stated that while in Vietnam he came under fire from rockets. The Veteran stated that he while he slept rockets hit his bunk area and blew him out of his bed. The Veteran stated that since that episode he has had numbness and tingling in his arms and legs, which continued since he left service. The Veteran also stated that in 1964, while stationed at Fort Benning, he slipped and fell. He stated he fell on his tail bone on the concrete, which caused numbness and tingling in his arms and legs.

The Veteran's August 2016 statement is new and material evidence. The Veteran's statement is not redundant of past statements and therefore new. The Veteran's statement that tingling and numbness in his arms and legs began after the attack and continued since, is material because it goes to unestablished fact of an in-service occurrence (other than Agent Orange exposure) and to the unestablished fact of a nexus necessary to substantiate the claim. Therefore the August 2016 statement is new and material evidence. 

The Board notes that, although the Veteran has previously sought entitlement to service connection for his peripheral neuropathy as due to Agent Orange exposure, the availability of service connection on a presumptive basis does not preclude consideration of service connection based on other theories of entitlement. See 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2016). Organic diseases of the nervous system such as peripheral neuropathy are chronic and presumed service connected if they manifest to a compensable degree within a year of separation from service. 38 U.S.C.A. §§ 1101 (3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2016). Moreover, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease. 38 C.F.R. § 3.307 (c); Traut v. Brown, 6 Vet. App. 495 (1994).

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the Veteran has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Back Disability

The Veteran claims that his back disability is connected to service. The Veteran's first separation examination in 1964 did not note any issue with the Veteran's back. The Veteran's service treatment records note that in January 1969 the Veteran was treated for low back pain that radiated down his left leg. It appears that the Veteran reported back pain since an accident and it was noted that the Veteran's spleen had been removed in 1959. Other service treatment records indicate that the Veteran had been involved in a motor vehicle accident in 1959 in which he sustained a ruptured spleen. Treatment records note that the Veteran had para-spine tenderness. The treatment records indicate that he was diagnosed with chronic low back pain and other disorders including a urinary tract infection were to be ruled out. Spine films were ordered and noted to be within normal limits. The Veteran's service treatment records do not note any other complaint or diagnosis of a back disorder. On the Veteran's November 1969 Report of Medical History, the Veteran denied back trouble of any kind, and the associated November 1969 examination revealed no pertinent abnormalities. 

VA treatment records note an October 2005 x-ray, which indicated degenerative changes to the dorsal spine. In October 2013, the Veteran reported that he had back pain and that it was worse in the afternoon. October 2014 VA treatment records indicate the Veteran was provided long term opioid medication due to his back pain. 

The Veteran's private treatment records indicate that the Veteran received care from a chiropractor for his back beginning in April 2006. The Veteran's chiropractor, Dr. P., provided several opinions concerning the Veteran. In October 2007, Dr. P. stated that the Veteran had sought treatment with his practice for his back and that exposure to Agent Orange may be related to many of the Veteran's health problems, including his back. In May 2012, Dr. P. opined that due to the Veteran's in-service low back injury, in 1969, service connection has been made. In February 2014, Dr. P. opined that based on the Veteran's subjective complaints, and his objective findings, including radiographs which show chronic degenerative changes in his spine, the Veteran's back disability began in military service. 

In August 2013, the Veteran underwent a contract VA back examination. The Veteran was diagnosed with intervertebral disc syndrome with radiculopathy and multilevel degenerative disc disease. The examination report contained x-ray evidence that confirmed degenerative arthritis. The Veteran reported that he first developed low back pain with radiation into the left leg while he was serving in Vietnam. The Veteran stated that his original pain never resolved but he did not seek treatment until April 2006. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, illness, or event. The examiner reasoned that there was only a single episode of evaluation and treatment for his low back condition in-service. The Veteran did not present with complaints of persistent back pain until 2006. The examiner stated there is insufficient evidence to argue that the current chronic pain he experienced is related to the acute episode thirty-seven years prior. Finally, the examiner opined that the lumbar spine x-rays were consistent with degenerative disc disease and age related disease with no evidence of a significant back trauma. 

In August 2016, the Veteran stated that in 1964, while stationed at Fort Benning, he slipped and fell. He stated he fell on his tail bone on the concrete. The Veteran stated he had back pain ever since. The Veteran also stated that he that while in Vietnam he became under fire from rockets. The Veteran stated that he while he slept rockets attacked his bunk area and blew him out of his bed. The Veteran stated that since that episode his back pain continued to get worse. 

The record evidence does not support the Veteran's assertions concerning in-service incurrence of a current low back disability, a continuity of low back disability symptomatology since service separation, or an etiological link between a current low back disability and active service. 

The Board acknowledges that single January 1969 incident in which the Veteran was treated for low back pain that radiated down his left leg. Despite his assertions to the contrary, the record does not reflect that he experienced a low back disability when he fell in January 1969 and instead was treated for acute low back pain that apparently resolved with treatment as 1969 separation examination was negative for any pertinent abnormality. The Board finds it highly significant that the Veteran denied any low back issues on separation in 1969 and there are no complaints, treatment, findings or a diagnosis of a back disability for decades after service.

The Board does notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303  (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). However, the Board finds that the Veteran's statement that he experienced pain since two different injuries in service competent but not credible. First, the Veteran denied recurrent back pain on separation in 1969. Second, the Veteran's earliest post-service reports of pain in his back are from October 2005 VA treatment records. The Veteran stated that while at Fort Benning in 1964 he injured his back falling. However, there are no complaints of a back injury in 1964 or during his separation examination in 1964. Third, the most probative medical evidence of record does not provide a nexus between the Veteran's back pain complaints in service and a current disability.  Therefore, the Board finds that the Veteran's statement that he injured his back in 1964, and pain continued and worsened since then not credible. 

The Board finds Dr. P.'s opinions relating the Veteran's current low back disability to service are competent, credible and of some probative value. The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. Wilson v. Derwinski, 2 Vet. App. 614 (1992). A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). Dr. P. appears to have transcribed his assessment from what the Veteran had reported concerning his reported three plus decades of low back pain following an in-service injury. This clinician did not point to specific items in the contemporaneous record such as STRs, or provide clinical data or other rationale to support his assessment of the etiology of the Veteran's reported low back pain other than to note that the Veteran had been seem for low back pain and left leg numbness in service on one occasion in service, and therefore, that "a service connection has been made." He noted in a later letter that the Veteran had been treated by him since April 2006 and that his opinion the Veteran's complaints dated back to his time in service was based on the Veteran's subjective complaints, and objective findings, including x-rays showing degenerative changes in the spine. No further explanation was provided and he did not explain the absence of trauma-related findings and the presence of what were described as age-related findings by the VA examiner. Moreover, Dr. P. did not provide explanation as to why in one opinion he attributed the Veteran's back disorder to Agent Orange exposure and in another to injury. Thus, the Board finds that this evidence is not the most probative evidence on the issue of whether the Veteran's current low back disability is related to active service.

The Board finds the August 2013 VA examination to be competent and credible and of the greatest probative value. The VA examiner took an account of the Veteran's reported history and reviewed the complete record. The VA examiner provided diagnostic tests for the Veteran's back and provided a complete rationale for the opinion offered that are consistent with the contemporaneous record. The Board finds that the VA contract examination is more probative than Dr. P.'s opinions. The VA examiner determined that the Veteran's degenerative disc disease is age related because diagnostic testing showed no evidence of significant back trauma. This opinion is fully supported. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Dr. P.'s opinion stated that the Veteran's radiographs showed chronic degenerative changes to the spine, but did not indicate how those changes occurred. Therefore, the Board finds that the VA contract examination more probative because its rationale included a clear etiological opinion that is supported by diagnostic testing and by the contemporaneous record. 

The record demonstrates the Veteran currently has intervertebral disc syndrome with radiculopathy and multilevel degenerative disc disease. The Board finds that the Veteran complained of back pain in service. However, the Board does not find the in-service back pain is related to the Veteran's current intervertebral disc syndrome with radiculopathy and multilevel degenerative disc disease. The most competent, credible, and probative evidence is the VA contract medical opinion that opined that the Veteran's back condition is not related service because it is age related and which failed to relate the Veteran's current back disability to any complaints of back pain in service or thereafter. Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no nexus between his current disability and the in-service occurrence. 

Finally, to the extent that there is a diagnosis of degenerative joint disease or arthritis, the Board finds that the evidence of record does not show manifestation of such disease within one year of separation of service. The Veteran's degenerative changes did not present until an October 2005 diagnostic imaging test. Therefore, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a low back disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection an intervertebral disc syndrome and degenerative disc disease of the lumbar spine is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy is reopened; the appeal is granted to this extent only.

Entitlement to service connection for intervertebral disc syndrome and degenerative disc disease of the lumbar spine claimed as low back pain is denied.


REMAND

Having reopened the previously denied claim for service connection for peripheral neuropathy, the Board finds that additional development is required.

The Veteran's private health care provider Dr. P. has diagnosed the Veteran with peripheral neuropathy. The Veteran has contended that the root of his peripheral neuropathy was either exposure in-service to Agent Orange or injures occurring while at Fort Benning and Vietnam. In light of the Veteran's statements in August 2016, the Board finds that an additional VA examination is necessary to clarify the etiology of the Veteran's peripheral neuropathy. See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's peripheral neuropathy.

2. Schedule the Veteran for a VA examination from an appropriate VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record and an examination, the examiner should respond to the following: 

The examiner should indicate whether the Veteran has had peripheral neuropathy at any time since his military service.  

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that: 

 (a) the 1964 and 1969 symptoms described by the Veteran were early manifestations of his peripheral neuropathy;

 (b) the 1964 and 1969 symptoms described by the Veteran were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy; or

 (c) any current peripheral neuropathy was manifest within one year of service discharge, or is otherwise related to service, to include Agent Orange exposure. 

In answering this question, the examiner should not use as a basis for his opinion the fact that peripheral neuropathy (other than early onset peripheral neuropathy (and formerly acute or subacute peripheral neuropathy)) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

The examiner should address the private treatment opinions by Dr. P. that indicate the Veteran's peripheral neuropathy is due to exposure to Agent Orange. 

The examiner should address the Veteran's statements that he began to feel numbness in his arms and legs after a fall in 1964, which was made worse by injuries suffered in combat in Vietnam.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


